Citation Nr: 1624269	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1981 to April 1987, from September 2001 to October 2001, and from April 2006 to May 2006.  The Veteran had additional service in the National Guard until November 5, 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont which denied entitlement to service connection for spondylolisthesis of the lumbar spine and for hypertension.  

In its July 2015 decision, the Board remanded, in part, the issue of entitlement to service connection for a lumbar spine disorder, to include spondylolisthesis, degenerative joint disease, and degenerative disc disease.  Subsequently, in a November 2015 rating decision, the RO granted entitlement to service connection for a lumbar spine disorder.  As this represents a full grant of benefits sought by the Veteran on appeal, this issue is no longer before the Board and will not be discussed herein.  Thus, the only issue that remains on appeal is the Veteran's claim of entitlement to service connection for hypertension.  As discussed below, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the Veteran's claim, but further development is required.

In July 2015, the Board remanded the Veteran's claim seeking entitlement to service connection for hypertension.  The purpose of this remand was to provide the Veteran with a VA examination to determine the nature and etiology of his claimed hypertension.  The Board instructed the VA examiner to clearly indicate whether the Veteran has a current diagnosis of hypertension; and if so, whether it is "at least as likely as not" that the Veteran's hypertension had its onset during or is otherwise medically-related to a period of active duty service or a verified period of ACDUTRA.  In addressing these questions, the VA examiner was also asked to consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions.

In October 2015, the Veteran presented for a VA hypertension examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner reported that the Veteran was diagnosed with hypertension in 2011 and was started on medications to control hypertension at that time.  Thereafter, the examiner opined that the Veteran's hypertension was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale in support of this opinion:

The Veteran has a current diagnosis of hypertension since 2011.  The Veteran[']s hypertension was less likely than not incurred in or caused by the claimed in[-]service hypertension.  The Veteran developed hypertension in 2011 and was released from active duty in 2006.  Therefore was not in service at time of diagnosis.

Review of the record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  As an initial matter, the October 2015 VA examiner's medical opinion is legally inadequate.  VA regulations provide that a disability need not be diagnosed during service for service connection to be granted.  See 38 C.F.R. § 3.303 (2015).  Absent further explanation, a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the examiner's opinion did not substantially comply with the Board's July 2015 directives.  Specifically, the examiner was asked to opine as to whether the Veteran's hypertension had its onset during or is otherwise medically-related to a period of active duty service or a verified period of ACDUTRA.  While the examiner noted that the Veteran first developed hypertension in 2011, the examiner discussed the negative relationship between the Veteran's current hypertension and his military service as a whole and did not distinguish between his periods of active duty service and ACDUTRA service which ended in November 2012.  Likewise, the examiner ignored the Board's instructions to discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions.  Accordingly, the Board finds that the directives of its July 2015 remand have not yet been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under these circumstances, the RO/Appeals Management Center (AMC) must obtain an appropriate supplemental medical opinion addressing whether there is a relationship between the Veteran's hypertension and his military service, including his periods of active duty and ACDUTRA service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO/AMC must obtain an appropriate VA supplemental medical opinion by an examiner with sufficient expertise to address whether there is a relationship between the Veteran's hypertension and his military service. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must opine as to whether there is a 50 percent or better probability that the Veteran's current hypertension had its onset during or is otherwise medically-related to a period of active duty service or a verified period of ACDUTRA.  The examiner is reminded that a statement that a disability is not due to service simply because it was not shown during service is legally inadequate.    

In addressing the questions above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as all lay assertions.
 
The supporting rationale for the opinion must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the RO/AMC must readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC must provide the Veteran with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




